                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


ELIAS LATOUR,
                                                       ORDER ADOPTING REPORT AND
                       Plaintiff,                          RECOMMENDATION
v.
                                                            Case No. 2:19-cv-42-DB-EJF

 LENDING CLUB CORPORATION,                                    District Judge Dee Benson

                       Defendant.                         Magistrate Judge Evelyn J. Furse



       Before the court is the Report and Recommendation issued by the magistrate judge on

March 6, 2020, (Dkt. No. 28,) recommending that the court grant Defendant’s Motion to Dismiss

Plaintiff’s Second Amended Complaint with prejudice. (Dkt. No. 22.)

       The parties were notified of their right to file objections to the Report and

Recommendation within fourteen days of service, pursuant to 28 U.S.C. § 636(b) and Fed. R.

Civ. P. 72(b). As of the date of this Order, no object has been filed to the Report and

Recommendation.

       The court has completed de novo review of all materials, including the record that was

before the magistrate judge and the reasoning set forth in the Report and Recommendation. The

analysis and conclusion of the magistrate judge are correct, and the Report and Recommendation

will be adopted.
       Accordingly, IT IS HEREBY ORDERED that the Report and Recommendation of the

magistrate judge (Dkt. No. 28) is ADOPTED. Defendant’s Motion (Dkt. No. 22) is hereby

GRANTED, and the action is DISMISSED with prejudice.



       DATED this 30th day of March, 2020.

                                          BY THE COURT


                                          ________________________________________

                                          District Judge Dee Benson
